IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE

 STATE OF WASHINGTON,
                                                   No. 83330-8-I
                      Respondent,
                                                   DIVISION ONE
               v.
                                                   UNPUBLISHED OPINION
 ATERE KEVEL NORMAN,

                      Appellant.



      COBURN, J. — Atere Norman appeals his conviction of assault in the

second degree because the court dismissed a deliberating juror and replaced

him with an alternate. The juror had punched himself in the face because of

stressful disagreements during deliberations but said he did not think it would

happen again and wanted to continue deliberating. A new trial is warranted

because the trial court dismissed the juror on grounds not supported by the

record, and because there is a reasonable possibility that the dismissal stemmed

from that juror’s view of the merits of the case. Accordingly, we reverse and

remand for a new trial.

                                       FACTS

      In January 2020, Norman was on trial for burglary in the first degree and

assault in the second degree. On the first day, the case was submitted to the


Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83330-8-I/2


jury, and deliberations began right after lunch. At 3:30 p.m., the court heard loud

pounding on the door. The jurors told court staff that they were breaking for the

evening and they would be back at 8:00 a.m. the following day. When the court

clerk entered the jury room, five jurors were still departing. They asked the clerk

what they should do if they have a problem with one of the jurors, and the clerk

responded that the presiding juror should contact the clerk privately about it in

the morning.

       That night, the court received two phone calls about Juror 9 from two

separate jurors who were not the five jurors the clerk spoke with earlier. The

next day, the clerk explained both phone calls, as well as an additional

conversation with the presiding juror, to the parties in court. Juror 11 had called

the clerk advising that there was an incident in the jury room that afternoon and

the clerk responded by saying she would speak to the presiding juror about it the

following morning. The clerk further explained:

               Then Juror Number 2 left a message that said Juror Number
       9 became overwhelmed and frustrated and started punching
       himself in the face and said that he has a problem with inflicting
       self-harm, and she said it was very scary and she didn’t want to be
       sitting next to him or really in the room with him.
               Then this morning, the presiding juror contacted me and
       indicated that Juror Number 9 was accused of not being open-
       minded, then began -- then he punched himself in the face twice
       and made several of the other jurors uncomfortable and also said
       that Juror Number 9 stated he has a problem with inflicting self-
       harm.

       The State asked the court to excuse Juror 9 for cause. Defense counsel

requested to first hear from Juror 9.




                                         2
No. 83330-8-I/3


       The court inquired with Juror 9 in the courtroom outside the presence of

the other jurors. The court explained, “So we’ve called you here today to tell us

about anything unusual relating to your actions yesterday and your ability to

perform your duties.” The court cautioned, “Please do not tell us anything about

the case.” Juror 9 replied:

       So yesterday, discussions became very heated, and how would I
       describe – and there were a number of people who had
       disagreements with me. This caused raising of voices, and I
       became -- and I’d say it’s just, I was somewhat overwhelmed. I felt
       somewhat like -- a little bit attacked, and I reacted with an
       emotional outburst of punching myself in the face. That has
       happened in the past when I get into high-stress situations. I have
       self-harmed in the past, but it hasn’t happened in a number of
       years. That being said, I still consider myself of sound mind and
       ability to continue going forward with this case.

       The court asked Juror 9 if he had ever in situations of high stress turned

that emotion on others rather than harming himself, to which Juror 9 responded,

“Outside of, like, junior high school brawls, no.” The court asked if Juror 9

believed that there was any reason for any of the other jurors to feel unsafe since

he physically reacted to high-stress situations, and Juror 9 responded, “No. I

have never become violent with another person because of one of these high-

stress events. It has always resulted in self-harm.”

       Defense counsel asked Juror 9 if he saw this happening again.

Juror 9 responded:

       I do not think so. I am -- I’m going to -- I’ve tried to basically ready
       myself and steady myself. And this was -- now that I know that --
       how stressful the situation can get, I’m more prepared to handle
       and deal with it, and if I feel like it is getting to that point again, I will
       simply ask the jury for a break and take a small break and cool
       down so it doesn’t occur again.




                                             3
No. 83330-8-I/4


      The State renewed its motion to dismiss Juror 9. The defense requested

to hear from the jury foreman “to maybe speak on behalf of the jury.” The court

then inquired with Juror 2 and then Juror 8, who was the presiding juror. The

following exchange took place:

              THE COURT: So I want to caution you not to tell me
      anything about anything that was said or -- anything that was said
      in the jury room or anything about the case, but I know you left a
      message yesterday, and part of the message told us what you saw,
      and we’re aware of that. So I want to know from you how you’re
      feeling or what your thoughts are about going forward.

             JUROR NO. 2: I’m fine to continue going forward. I just
      don’t want that to -- I don’t want the incident that happened
      yesterday to limit what people feel comfortable saying so we don't
      have a repeat of that, just because --

             THE COURT: So just tell me how it made you feel and how
      you think that may affect you?

               JUROR NO. 2: I just -- it made me feel uncomfortable
      because I don’t like seeing someone respond that way to things
      that are happening. I – I do want to continue to move forward. I just
      -- I just don’t want a repeat of what happened yesterday to occur
      again.

      The State followed up asking, “Was there anything about [Juror 9’s]

behavior that might cause jurors not to speak their opinions?” Juror 2

responded:

             I think so, yes, just because nobody wants to see him do that
      again, and I think everybody is a little on edge just a little bit just
      because they’re not quite sure what—how he’s going to react to
      certain things that are said and if he is potentially going to have
      another incident like that again.

      Defense counsel followed up asking, “Are you saying that this would

hinder your ability to speak your mind?” Juror 2 replied:




                                        4
No. 83330-8-I/5


              It would not hinder my ability. I have no issues with coming
       forward and sharing how I feel about it, and I don’t think anybody is
       having any issue. They just don’t want a repeat. They just don’t
       want to see him punch himself in the face again. They don't want
       to see him as if he is about to break out into tears, and we’re just –
       we’re just more concerned with his behavior versus the nature of
       our conversations and the things that are being said.

The defense followed up with the question, “[W]hat was the vibe in the room?”

Juror 2 said:

              It’s very -- we’re just not sure what to expect. That’s really
       what it is, and we haven’t discussed anything, but you can just tell.
       You know, we just kind of scan around and we’re just not really
       sure what today is going to hold for us in terms of that person’s
       behavior.”

The court explained that the jury had not been allowed to continue deliberations.

The court then inquired with Juror 8, the presiding juror.

               THE COURT: Mr. Presiding Juror, first I’d like to caution you
       that we don’t want to hear anything about your deliberations or
       anything about your factual discussions of the case. But we are
       aware, from Juror Number 9 himself as well as a report from at
       least one or more other jurors that he became overwhelmed and
       started punching himself in the face yesterday. And our question to
       you is whether or not you believe the jury will be able to fully and
       fairly discuss these matters based on that incident and whether or
       not you have any concerns for his, your, or anyone else’s safety
       and health.

              JUROR NO. 8: There was some disagreement. I don’t think
       that there is any physical threat, but there was some physical – self
       physical punching of the face by Juror Number 9, and he stated
       that he had problems with self-harm growing up. Now, because of
       the disagreements, I’m not sure that that won’t continue. I’m not
       sure that there will be a resolution. He was pretty adamant about
       his beliefs, so I don’t know that we’ll be able to come to an
       agreement. In fact, I don’t think we will.

                THE COURT: Well, I don’t want to hear about that. Sorry.

                JUROR NO. 8: Okay. Okay.




                                         5
No. 83330-8-I/6


                 THE COURT: What I want to know is whether there will be a
         full and fair discussion and without intimidation from anybody
         feeling --

               JUROR NO. 8: No.

               THE COURT: No.

               JUROR NO. 8: I don’t think there will be.

         Defense counsel followed up and asked, “What do you mean? And I

know the question generally and I know the answer, but how do you see this

playing out? Do you think people will not be able to openly discuss or give their

views on it?” Juror 8 responded as follows with a question interjected by the

court:

               JUROR NO. 8: I think they will be able to give their views
         openly, sure. Yes.

               THE COURT: So they won’t be inhibited by --

                 JUROR NO. 8: No, I don't -- no. No. I must have
         misunderstood the question. No, I don’t think any of the other jurors
         will be inhibited.

The State followed up. The following exchange took place:

                [STATE]: Is it your opinion that Juror Number 9 is not
         allowing other people to have their opinions?

               JUROR NO. 8: He is.

               [STATE]: He is allowing them.

                JUROR NO. 8: He is allowing, but oftentimes, he’s
         interrupted during those opinions. That was the course that was
         taken yesterday.

               [STATE]: And did he seem in control of himself during the
         course of deliberations?

               JUROR NO. 8: Probably 80 percent of the day, yeah.



                                           6
No. 83330-8-I/7



              [STATE]: What about the other 20 percent?

              JUROR NO. 8: Well, it led to him punching himself in the
       face a couple times and grabbing his hair. He apologized every
       time, so maybe he was remorseful about it.

              [STATE]: Are you concerned about his well-being?

              JUROR NO. 8: Well, I’m -- yeah.

              [STATE]: You said that discussions were contentious; is that
       correct?

              ...

              JUROR NO. 8: Yes.

              [STATE]: And do you feel that’s what led to his reaction?

              JUROR NO. 8: Yes.

              [STATE]: And do you expect that that is going to continue or
       could – or could continue?

                JUROR NO. 8: Well, it could. I don't know Juror Number 9
       well enough to know whether he’s able to keep himself in check. I -
       - I -- I would hope it didn’t happen again.

Defense counsel followed up asking, “[A]s you sit here now, are you willing to go

in there and move forward and see how it plays out? Are you comfortable with

that?” The presiding juror responded, “Yes, sure.”

       The court did not inquire with any other juror. The State again asked the

court to excuse Juror 9 for cause. Norman disagreed. The court replaced Juror 9

with an alternate juror. The court explained its ruling:

               I’m going to dismiss Juror Number 9. Twenty percent of the
       day, he was not in control of himself, and he apparently has a long
       history of self-harm when he’s overwhelmed, highly stressed, and
       not in control of himself. And I don’t doubt that he’ll make his best
       efforts, but being out of control and punching yourself in the face



                                          7
No. 83330-8-I/8


       has to be intimidating on the process of discussing your views
       openly and freely. . . . [Juror 2] said that she -- you know, felt bad
       that he was hitting himself in the face and didn’t want him to do
       that, and I think that shows an inhibition at some level. So that's
       what we’ll do. We’ll call Juror 13. We’ll tell the jurors that they
       won’t be deliberating until Juror 13 arrives, and hopefully that won't
       be too long.
       The court called in the alternate juror, Juror 13, and instructed the

jury to disregard all previous deliberations, begin deliberations anew, and

to not discuss the excused juror in any respect. That same afternoon the

jury returned its verdicts, finding Norman not guilty of burglary in the first

degree and guilty of assault in the second degree.

       Norman appeals.

                                    DISCUSSION

       Norman contends that the trial court violated his due process right to a fair

and impartial trial under the federal and Washington constitutions because it

dismissed Juror 9 during deliberations after he had an emotional outburst that

stemmed from other juror’s pressure to change his views on the merits of the

case. The State counters that the dismissal was proper because Juror 9’s

conduct of punching himself in the face and pulling his hair was incompatible with

proper and efficient jury service and that the juror was not dismissed because of

his views on the merits of the case.

       Our Supreme Court has interpreted article I, section 21 of the Washington

Constitution to guarantee criminal defendants the right to a unanimous jury

verdict. State v. Ortega–Martinez, 124 Wn.2d 702, 707, 881 P.2d 231 (1994).

Both the federal and Washington constitutions guarantee criminal defendants the

right to a trial by an impartial jury. U.S. CONST. amend. VI; W ASH. CONST. art. I, §



                                           8
No. 83330-8-I/9


22. However, the defendant “has no right to be tried by a particular juror or by a

particular jury.” State v. Gentry, 125 Wn.2d 570, 615, 888 P.2d 1105 (1995).

Further, RCW 2.36.110 provides:

       It shall be the duty of a judge to excuse from further jury service
       any juror, who in the opinion of the judge, has manifested unfitness
       as a juror by reason of bias, prejudice, indifference, inattention or
       any physical or mental defect or by reason of conduct or practices
       incompatible with proper and efficient jury service.

This statute places a “continuous obligation on the trial court to excuse any juror

who is unfit and unable to perform the duties of a juror.” State v. Jorden, 103 Wn.

App. 221, 227, 11 P.3d 866 (2000).

       However, dismissal of a holdout juror implicates the defendant's rights to

both an impartial jury and a unanimous verdict. State v. Berniard, 182 Wn. App.

106, 119, 327 P.3d 1290, 1297 (2014) (citing State v. Elmore, 155 Wn.2d 758,

771-72, 123 P.3d 72 (2005)). Doing so also may give the reconstituted jury the

“impression that the trial judge prefers a guilty verdict.” Berniard, 182 Wn. App.

at 119 (citing Elmore, 155 Wn.2d at 772). “Each of these dangers may arise if a

juror is disqualified due to distress arising from holdout status.” Berniard, 182

Wn. App. 119-20.

       The appropriate standard to apply in reviewing a trial court's dismissal of a

juror depends on the nature of the request for the dismissal. Berniard, 182 Wn.

App. at 118. Generally, as long as the trial court applied the correct evidentiary

standard, this Court reviews the dismissal of a juror for abuse of discretion.

Elmore, 155 Wn.2d at 778. “Discretion is abused when the trial court’s decision

is manifestly unreasonable, or is exercised on untenable grounds, or for




                                         9
No. 83330-8-I/10


untenable reasons.” State v. Blackwell, 120 Wn.2d 822, 830, 845 P.2d 1017

(1993). A trial court “acts on untenable grounds ‘if its factual findings are

unsupported by the record,’ and acts for untenable reasons ‘if it has used an

incorrect standard,’ and its decision is manifestly unreasonable ‘if its decision is

outside the range of acceptable choices given the facts and the legal standard.’”

Berniard, 182 Wn. App. at 118 (citing State v. Rundquist, 79 Wn. App. 786, 793,

905 P.2d 922 (1995). The question of whether the proper standard of proof was

applied by the trial court is a question of law subject to de novo review. Elmore,

155 Wn.2d at 768-69.

       The applicable standard of proof changes, depending on the

circumstances, when a trial court is investigating a deliberating juror’s alleged

misconduct and is aware that the juror in question holds a minority view on the

merits. See Elmore, 155 Wn.2d at 758; Berniard, 182 Wn. App. at 118; State v.

Depaz, 165 Wn.2d 842, 854, 204 P.3d 217 (2009).

       Our Supreme Court in Elmore held that “in the rare case where a

deliberating juror is accused of attempting jury nullification,” “in analyzing the

evidence obtained from investigation, the trial judge must apply a heightened

evidentiary standard: a deliberating juror must not be dismissed where there is

any reasonable possibility that the impetus for dismissal is the juror’s views of the

sufficiency of the evidence.” 155 Wn. 2d at 761.

       A discharge stemming from a juror’s doubts about the sufficiency of
       the evidence would violate the right to a unanimous jury verdict
       because it “would enable the government to obtain a conviction
       even though a member of the jury that began deliberations thought
       that the government had failed to prove its case.”




                                          10
No. 83330-8-I/11


Elmore, 155 Wn. 2d at 771 (internal quotation marks omitted) (quoting Sanders

v. Lamarque, 357 F.3d 943, 945 (9th Cir. 2004).

       [W]here a trial court concludes that there is a reasonable possibility
       that the impetus for removal of a deliberating juror is disagreement
       with the juror’s view of the sufficiency of the evidence, the trial court
       must send the jury back to deliberate with instructions that the jury
       continue to try to reach a verdict. Otherwise, the defendant is
       entitled to a mistrial.

Elmore, 155 Wn. 2d at 772 (citing United States v. Symington, 195 F.3d 1080,

1085-86 (9th Cir.1999)).

       In Depaz, the Supreme Court rejected the opportunity to extend Elmore,

and “expressly reserved the ‘reasonable possibility’ standard for cases involving

accusations of nullification and refusing to deliberate or follow the law.” 165 Wn.

2d at 855. The trial court in Depaz dismissed a deliberating juror after she called

her husband and shared that she was in the minority view in a case that rested

on circumstantial evidence and that she would continue to persuade others of her

view. Id. at 859.

       The Supreme Court reasoned that investigating that type of allegation

would not “necessarily require investigation into the jury’s deliberation,” because

“the trial court did not have to evaluate her views of the case in order to

determine whether she communicated with a third party or received extrinsic

information about the case.” Depaz, 165 Wn.2d at 854-55. The Supreme Court

rejected the proposition that RCW 2.36.110 permits the trial court to remove a

juror simply for engaging in misconduct. Id. at 855. The Depaz court reasoned,

“While a finding of misconduct relates to ‘conduct or practices incompatible with




                                          11
No. 83330-8-I/12


proper and efficient jury service,’ it does not fully reflect that a juror has

manifested unfitness to serve on the jury as required under RCW 2.36.110.”

Depaz, 165 Wn. 2d at 856. The Supreme Court reversed the conviction and

held:

        [W]here the trial court has knowledge of a deliberating juror's
        substantive opinion of the case, trial courts must make a
        determination regarding prejudice. Prejudice should be determined
        by concluding whether any misconduct committed by the juror has
        affected the juror's ability to deliberate before deciding to excuse
        the juror under RCW 2.36.110.

Depaz, 165 Wn.2d at 857.

        This court has applied the heightened “reasonable possibility” standard to

circumstances where the dismissed juror exhibited a high level a stress because

of disagreements regarding merits of the case during deliberations. See State v.

Johnson, 125 Wn. App. 443, 457, 105 P.3d 85 (2005); Berniard, 182 Wn. App. at

122.

        The heightened “reasonable possibility” standard is used “ ‘where a

request for juror dismissal focuses on the quality of a juror’s thoughts about the

case and his ability to communicate those thoughts to the rest of the jury.’ ”

Berniard, 182 Wn. App. at 118 (quoting Elmore, 155 Wn.2d at 775). Under this

standard, “[w]here there is a reasonable possibility that the impetus for the

complaint is the juror's views on the merits, ‘the trial judge has only two options:

send the jury back to continue deliberating or declare a mistrial.’ ” Berniard, 182

Wn. App. at 119 (quoting Elmore, 155 Wn.2d at 776).

        In Johnson, the trial court removed a juror because it found she was

incapable of deliberating with the other members of the jury. 125 Wn. App. at



                                           12
No. 83330-8-I/13


458. The trial court stated that it based its determination on the presiding juror’s

testimony that the other juror was “emotionally distraught and had been crying a

lot, she frequently retreated to the corner where she would cease communicating

with the other members of the jury, and that her condition was worsening and

impeding on the deliberations process.” Id. The dismissed juror told the court

that she had been crying and was upset because she took a different view of the

jury instructions and how the presiding juror was conducting deliberations. Id. at

459. The record demonstrated that the juror disagreed at least in part because

she had different views regarding the merits of the case, and “[she] did not

indicate at any time that she was unable to proceed due to unrelated health or

emotional concerns or that she was unable or unwilling to participate in the

deliberations process.” Id.

       Relying on Elmore, the Johnson court concluded that the trial court

“improperly intruded into the jury deliberations, becoming in essence a thirteenth

and presiding juror to rule on what the jurors said during deliberation” by finding

the presiding juror credible and the other juror not credible. Id. at 459 (citing

Elmore, 121 Wn. App. at 757). The Johnson court held that the trial court violated

the defendant’s constitutional rights when it removed the juror and reasoned that

“the record discloses a reasonable probability that [the dismissed juror] had

questioned the sufficiency of the State’s case—even if she had at times retreated

from deliberations.” Id.

       Johnson was decided before Depaz, but later the Berniard court

demonstrated why Depaz actually supported its application of the heightened




                                         13
No. 83330-8-I/14


“reasonable possibility” standard despite the fact the juror in Berniard was not

accused of engaging in nullification, refusing to deliberate, or refusing to follow

the law. Berniard, 182 Wn. App. at 120.

       In Berniard, a deliberating juror, while getting her parking validated, burst

into tears and told the jury administrator she thought she could do jury service,

but it had been stressful for her. Id. at 113. The jury administrator explained the

court had a service that could assist the juror and gave her the contact

information for Judy Snow, a jury debriefer. Id. Snow explained to the court that

when the two connected by phone the next morning, the juror said she felt like

she could harm herself, and that if it got to the point that she had to continue on

like this, she could do serious damage to herself. Id. at 113-14. Snow explained

to the juror that if it was traumatic, she was there to support her. Id. at 114. That

same afternoon, the juror told Snow in person that she felt better after talking

with her and that she did not think she “could hurt herself, actually hurt herself.”

Id. at 114. The juror said she was fearful that all the jurors would be against her

and that the jury process was very traumatic for her. Id. at 114. Snow explained

that the juror said she felt much more optimistic that there would be a jury

debriefer after deliberations. Id. at 114. Snow also explained that although the

juror had been crying rather hysterically on the phone, when they talked in

person, “[s]he was continuing to cry, but felt that this was a very difficult decision-

making process to be on a jury of such magnitude and that she was feeling that

she could continue.” Id. at 115. The trial court denied the defense’s request to

inquire if the juror’s distress resulted from being in the minority, and instead,




                                          14
No. 83330-8-I/15


dismissed her as unfit because of her “unstable mental and emotional condition.”

Id. at 115.

       The Berniard court applied the heightened “reasonable possibility”

standard because the circumstance, unlike that in Depaz, did risk investigation

into the jury’s deliberation. Id. at 123. The Berniard court held that the trial court

erred in dismissing the juror without further inquiry into the cause of her

complaint. Id. at 123. The court took particular note of the link between stress

and holdout jurors:

       If, as argued here, the juror’s emotional state that led to her
       dismissal arose in part from her perceived status as a minority of
       one, the dismissal could be characterized as arising from the juror’s
       view of the merits. Of greater potential damage, if emotional stress
       tended to arise more frequently from holdout status, the
       unexamined dismissal of a juror for that stress could unintentionally
       cull holdout jurors.

Id. at 118. The court noted that Snow’s testimony established that replacing the

juror implicated the quality and coherence of the juror’s views on the merits and

raised a reasonable possibility that the juror’s distress arose from disagreement

on the merits of the case. Under these circumstances, the Berniard court held

that the trial court had a duty to conduct a balanced investigation and apply the

heightened evidentiary standard. Id. at 123.

       The instant case is more analogous to Johnson and Berniard than Depaz.

       We first examine if the record supports the basis for which the trial court

dismissed Juror 9. The State argues that Juror 9’s “personal challenges

prevented him from fulfilling the duties of a juror.” Nothing in the record indicated

that Juror 9 would not or could not fulfill the duties of a juror. The presiding juror




                                          15
No. 83330-8-I/16


explained that Juror 9’s physical response was a reaction in response to

contentious deliberations but was able to apologize to the other jurors afterward.

Juror 9 explained that his outburst was in reaction to heated disagreements with

him where he felt “a little bit attacked.” He recognized this self-harm was a

response to a high-stress situation. The presiding juror explained that Juror 9

was allowing other people to express their opinions but that Juror 9 was

oftentimes interrupted. The record establishes that Juror 9’s self-harm did not

prevent him from participating; it was a reaction to the contentious deliberations.

Juror 9 explained to the court that now that he was aware that this reaction could

occur, he did not think it would happen again as he was more prepared to handle

it and deal with it, including asking the jury for a small break to cool down if

needed.

       Contrary to the State’s characterization, the trial court did not dismiss

Juror 9 because it found he could not fulfill his duties as a juror. The trial court

was more concerned about whether his self-harm impacted the process of

discussing views openly and freely. The trial court noted that Juror 9 was not in

control of himself 20 percent of the day. Despite stating “I don’t doubt that he’ll

make his best efforts,” the trial court found that “being out of control and

punching yourself in the face has to be intimidating on the process of discussing

your views openly and freely.” The evidence the trial court relied on to support

that conclusion was the fact that Juror 2 “felt bad that [Juror 9] was hitting himself

in the face and didn’t want him to do that, and I think that shows an inhibition at

some level.”




                                          16
No. 83330-8-I/17


       First, Juror 9 was not out of control 20 percent of the day. It appears the

trial court grasped onto the presiding juror’s response to the State asking if Juror

9 seemed in control during the course of deliberations. Juror 8, the presiding

juror, answered, “Probably 80 percent of the day, yeah.” When the State asked

about the other 20 percent, the presiding juror responded, “Well, it led to him

punching himself in the face a couple times and grabbing his hair. He apologized

every time so maybe he was remorseful about it.” The jury deliberated from after

lunch until about 3:30 p.m. on the day of the incident. Why the jury chose to

recess at 3:30 p.m. is not in the record. 1 Juror 8’s answer to the State suggests

that the 20 percent of the couple of hours of deliberation included events that “led

to” Juror 9’s physical response.

       More importantly, as to whether Juror 9’s outburst would inhibit other

jurors from deliberating openly and freely, Juror 8 said, “I think they will be able to

give their views openly, sure. Yes,” and, “No, I don’t think any of the other jurors

will be inhibited.” The trial court also disregarded Juror 2 when she clarified her

answers regarding how Juror 9’s conduct could impact her ability to speak freely.

The defense counsel asked, “Are you saying that this would hinder your ability to

speak your mind?” Juror 2 replied:

       It would not hinder my ability. I have no issues with coming forward
       and sharing how I feel about it, and I don’t think anybody is having
       any issue. They just don’t want a repeat. They just don’t want to
       see him punch himself in the face again. They don’t want to see
       him as if he is about to break out into tears, and we’re just – we’re


       1The trial court instructed the jury before deliberations began that they
could decide when to take breaks for lunch and when to go home for the day with
the understanding they could only be in the building when the courthouse was
open.


                                          17
No. 83330-8-I/18


       just more concerned with his behavior versus the nature of our
       conversations and the things that are being said.

       It is undisputed that Juror 9’s self-harm was extremely unusual and the

record indicates that Jurors 2 and 8 were concerned about Juror 9’s well-being.

The trial court checked in with Juror 9, who was able to explain why it happened,

that he did not think it would happen again, that he had a plan to manage it, and

that he was of “sound mind” and able “to continue going forward with the case.”

       The trial court was aware that five other jurors also asked the clerk about

what to do if there was a problem with a juror. However, the trial court did not

inquire with any other jurors. The trial judge dismissed Juror 9 on grounds not

supported by the record.

       We next turn to the heightened “reasonable possibility” standard. The

State argues that the heightened “reasonable possibility” standard does not apply

because the complaints from the other jurors stemmed solely from Juror 9’s

actions and behaviors and not because of his views on the merits of the case.

However, in Berniard, the concern about the juror was raised by the jury

debriefer who was concerned about the juror’s emotional state and was not even

part of the jury. Berniard, 182 Wn. App. at 113-15. And in Johnson, it was the

juror herself who initially asked to be dismissed. Johnson, 125 Wn. App. at 451.

How the trial court learns about the stressed juror is less important than the

court’s awareness that there is a reasonable possibility the stress arose from the

juror’s view on the merits of the case.

       In the instant case, the trial court was aware that Juror 9’s outburst

stemmed from stress directly associated with contentious deliberations where



                                          18
No. 83330-8-I/19


several jurors disagreed with Juror 9, there were raised voices, and he felt

attacked. Juror 8, the presiding juror, also alerted the trial court that Juror 9 “was

pretty adamant about his beliefs, so I don’t know that we’ll be able to come to an

agreement. In fact, I don’t think we will.”

       Juror 9, like the dismissed jurors in Berniard and Johnson, had an extreme

reaction to the stressful deliberation process where the trial court was aware that

there was a reasonable possibility that the stress arose from the juror’s views on

the merits of the case. The trial court dismissing Juror 9 under these

circumstances violated Norman’s right to a unanimous verdict. Also, the removal

may have suggested to the reconstituted jury that the court preferred guilty

verdicts, violating Norman’s right to an impartial jury.

                                   CONCLUSION

       The remedy for improper dismissal of a deliberating juror is reversal and

remand for a new trial. Berniard, 182 Wn. App. at 124 (citing Elmore, 155 Wn.2d

at 781). The trial court dismissed a deliberating juror assuming his outburst “has

to be intimidating on the process of [jurors] discussing [their] views openly and

freely.” This was an abuse of discretion because the basis for the dismissal was

not supported in the record and, thus, based on untenable grounds. The trial

court also violated Norman’s constitutional right to a unanimous verdict and

impartial jury when it removed the deliberating juror where there was a

reasonable possibility that the juror had questioned the sufficiency of the State’s




                                          19
No. 83330-8-I/20


evidence.

      Accordingly, we reverse and remand for a new trial.




WE CONCUR:




                                      20